
	
		I
		111th CONGRESS
		2d Session
		H. R. 5709
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Ms. Tsongas
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  require, as a condition and term of any exploration plan or development and
		  production plan submitted under that Act, that the applicant for the plan must
		  submit an oil spill containment and clean-up plan capable of handling a
		  worst-case scenario oil spill, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Preparation and Protection
			 Act.
		2.Offshore oil and gas
			 oil spill containment and clean-up plansThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by adding at the end the following new
			 section:
			
				32.oil spill
				containment and clean-up plans
					(a)In
				generalThe Secretary shall
				require, as a condition and term of any exploration plan or any development and
				production plan submitted under this Act, that—
						(1)the applicant
				submit and implement an oil spill containment and clean-up plan capable of
				handling a worst-case scenario oil spill; and
						(2)the Secretary and the Administrator of the
				Environmental Protection Agency must approve the plan.
						(b)ContentsThe
				plan required under paragraph (1) shall—
						(1)address the factors of—
							(A)a continuous oil
				spill;
							(B)depth of an oil
				spill;
							(C)multiple
				events;
							(D)inclement
				weather;
							(E)changes in
				technology;
							(F)seafloor
				instability and processes; and
							(G)the formation of
				methane hydrates;
							(2)address such other
				factors as the Secretary considers appropriate;
						(3)address the
				contingency that early attempts to contain a spill may fail;
						(4)include specific
				redundancy mechanisms to contain a spill;
						(5)use best available
				control technology both to contain a spill and mitigate its environmental
				impacts; and
						(6)demonstrate
				adequate technology, organization, resources, and capacity to both contain and
				to prevent shoreline contamination by a significant proportion of a worst-case
				spill, and to provide for long-term clean-up and remediation of the marine and
				coastal environments.
						(c)Submission to
				EPAThe Secretary shall
				submit the oil spill containment and clean-up plan to the Administrator of the
				Environmental Protection Agency for approval, denial, or approval conditional
				upon modification. The Administrator shall give approval only if the applicant
				has demonstrated adequate technology, organization, resources, and capacity
				both to contain and to prevent shoreline contamination by a significant
				proportion of a worst-case spill, and to provide for long-term clean-up and
				remediation of the marine and coastal environments.
					(d)Lease
				cancellation
						(1)In
				generalIf the holder of a lease under this Act fails to submit
				an exploration plan or development and production plan in accordance with this
				section, or fails to implement an oil spill containment and clean-up plan
				approved by the Secretary and the Administrator for purposes of this section,
				the Secretary may cancel the lease.
						(2)Compensation not
				requiredCancellation of a lease under this subsection shall not
				entitle a lessee to any compensation.
						(e)ApplicationThis section shall only apply with respect
				to exploration plans and development and production plans required under leases
				under this Act issued after the date of the enactment of the
				Oil Spill Preparation and Protection
				Act.
					.
		
